968 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Floyd JACKSON, Plaintiff-Appellant,v.Parker EVATT, Commissioner of the South Carolina Departmentof Corrections;  P. Douglas Taylor, Warden, LieberCorrectional Institution;  Charles Williams, MaintenanceSupervisor, Ridgeville, South Carolina, Defendants-Appellees.Ronald Floyd JACKSON, Plaintiff-Appellant,v.CORRECTIONAL MEDICAL SYS
Nos. 92-6418, & 92-6442
United States Court of Appeals,Fourth Circuit.
Decided:  July 8, 1992

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-91-1657-3-OK)
Ronald Floyd Jackson, Appellant Pro Se.
Barbara Murcier Bowens, South Carolina Department of Corrections, Columbia, South Carolina; Clinch Heyward Beiser, Jr., Ernest Crosby Lewis, Susan Bounty Oliver, Belser, Lewis & Rogers, P.A., Columbia, South Carolina; William Henry Davidson, II, Nauful & Ellis, P.A., Columbia, South Carolina, for Appellees.
Before MURNAGHAN, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Ronald Floyd Jackson appeals from the district court's orders denying his two 42 U.S.C. § 1983 (1988) complaints.1  Our review of the records and the district court's opinions accepting the recommendations of the magistrate judge discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. Evatt, Nos.  CA-91-1657-3-OK, CA-91-1658-2-OK (D.S.C. Apr. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.2

AFFIRMED

2
FN1 These appeals were consolidated in this Court.



2
 In view of our disposition of these appeals, Jackson's motion for a temporary restraining order is denied